Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 11-17-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 01-14-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-2 and 4-23 are pending. Claim 3 is cancelled.

Interview Summary
Examiner called Applicant’s representative on 01-13-2022 and requested Applicant’s representative to file Terminal Disclaimer to overcome double patenting rejection and expedite allowance of the instant application. Applicant’s representative agreed to file the terminal disclaimer and Applicant’s representative has filed the terminal disclaimer on 01-14-2022. Examiner thanks Applicant’s representative for timely filing on 01-14-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b).

Response to Amendment
The amendment filed on 11-17-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 6-9 and 12-15 as well as cancelled dependent Claim 3. Applicant has amended independent Claim 1 with allowable limitation to expedite allowance of the instant application. Further Applicant has timely filed on 01-14-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b).

A timely filed on 01-14-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 01-14-2022.

Applicant has amended claims 1, 6-9 and 12-15 as well as cancelled dependent Claim 3. Applicant has amended independent Claim 1 with allowable limitation to expedite allowance of the instant application. Applicant arguments filed on 11-17-2021 under remark regarding allowable limitations “wherein the two or more first touch routing lines passing through the second non-display area include the touch sensor metal and are disposed to overlap with the common electrode extending from the display area to the second non-display area, and wherein the two or more second touch routing lines passing through the second non-display area include upper second touch routing lines 

Allowable Subject Matter
Claims 1-2 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has amended claims 1, 6-9 and 12-15 as well as cancelled dependent Claim 3. Applicant has amended independent Claim 1 with allowable limitation to expedite allowance of the instant application. Applicant’s arguments filed on 11-17-2021 are convincing. As argued by applicant in remarks of 11-17-2021under claim rejection page 9, paragraph 1; the prior arts of Yangsik Lee et al. (US 20190155428 A1) in view of Kim; Tae-Sang et al. (US 20170185195 A1) and LEE JaeGyun et al. (US 20190129551 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein the two or more first touch routing lines passing through the second non-display area include the touch sensor metal and are disposed to overlap with the common electrode extending from the display area to the second non-display area, and wherein the two or more second touch routing lines passing through the second non-display area include upper second touch routing lines and a lower second touch routing lines, wherein the upper second touch routing lines disposed on a first layer in the second non- display area, and the lower second touch routing lines disposed below the first layer in the second non-display area, wherein the upper second touch routing lines include the touch sensor metal, and the lower second touch routing lines include a first metal different from the touch sensor metal, and wherein the upper second touch routing lines and the lower second touch routing lines does not overlap with the common electrode extended from the display area to the second non-display area.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-15-2022